 Case 2:19-cv-05573-FMO-PLA Document 43 Filed 11/23/20 Page 1 of 1 Page ID #:316

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-5573 FMO (PLAx)                               Date     November 23, 2020
 Title             Atain Specialty Insurance Company v. Irma Patricia Frias De Castonon




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                          None
                Deputy Clerk                   Court Reporter / Recorder               Tape No.
            Attorney Present for Plaintiffs:                  Attorney Present for Defendants:
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

       Pursuant to the Court’s Order of July 20, 2020, the parties were required to complete a
settlement conference before the Hon. Suzanne H. Segal (Ret.) of Signature Resolution no later
than September 18, 2020. (See Dkt. 42, Court’s Order of July 20, 2020, at 1). The parties were
required to file a Status Report Re: Settlement no later than 24 hours after the settlement
proceeding. (See id. at 3).

       As of the filing date of this Order, a Status Report Re: Settlement has not been filed. (See,
generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later than November 30, 2020, the
parties shall show cause in writing why sanctions should not be imposed for failure to comply with
the Court’s Order. Failure to submit a response to this Order by the deadline set forth above
may result in the imposition of sanctions and/or dismissal of this action for lack of
prosecution. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct.
1386, 1388 (1962); Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), cert. denied, 538
U.S. 909 (2003).




                                                                                  00     :       00
                                                         Initials of Preparer          vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
